Applying for Certiorari, or writ of review, to the 9th Judicial District Court, Parish of Rapides # 215,011 Judge Alfred Mansour.
WRIT DENIED: La.C.Cr.P. art. 930.8, which establishes time limits for filing post-conviction relief applications, provides a reasonable time after its enactment for persons adversely affected to assert their rights prior to the time limitations contained in the article. Maltby v. Gauthier, 506 So.2d 1190 (La.1987). Accordingly, we find the article does not constitute an unconstitutional ex post facto application of law. See State v. Counterman, 611 So.2d 661 (La.App. 1 Cir.1992). Relator’s application was submitted well after the deadlines established by Article 930.8 and was, therefore, properly denied by the trial court as untimely.